


110 HR 3260 IH: To require the Secretary of the Treasury to modify

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3260
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the Secretary of the Treasury to modify
		  regulations to provide that certain Federal subsidies shall not be considered a
		  grant made with respect to a building or its operation for purposes of the
		  low-income housing tax credit.
	
	
		1.Modification to low-income
			 housing credit rules for reduction of eligible basis by grants
			 received
			(a)In
			 generalThe Secretary of the
			 Treasury shall modify Treasury Regulations section 1.42–16(b) to provide that
			 none of the following shall be considered a grant made with respect to a
			 building or its operation for purposes of section 42(d)(5)(A) of the Internal
			 Revenue Code of 1986:
				(1)Rental assistance
			 under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a).
				(2)Assistance under
			 section 538(f)(5) of the Housing Act of 1949 (42 U.S.C. 1490p–2(f)(5)).
				(3)Interest reduction payments under section
			 236 of the National Housing Act (12 U.S.C. 1715z–1).
				(4)Rental assistance under section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q).
				(5)Rental assistance
			 under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42
			 U.S.C. 8013).
				(6)Modernization,
			 operating, and rental assistance pursuant to section 202 of the Native American
			 Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4132).
				(7)Assistance under
			 title IV of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11361 et
			 seq.).
				(8)Tenant-based rental assistance under
			 section 212 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12742).
				(9)Assistane under the AIDS Housing
			 Opportunity Act (42 U.S.C. 12901 et seq.).
				(10)Per diem payments
			 under section 2012 of title 38, United States Code.
				(11)Rent supplements
			 under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C.
			 1701s).
				(12)Assistance under
			 section 542 of the Housing Act of 1949 (42 U.S.C. 1490r).
				(13)Any other ongoing payment similar to any of
			 the payments described in paragraphs (1) through (12) and designed to reduce
			 cash flow needs from rent to enable the property to be rented to low-income
			 tenants.
				(b)Effective
			 dateThe modifications required by this section shall apply to
			 taxable years beginning after December 31, 2006.
			
